DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 14 and 18-21 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Y. Nie on 14 January 2022.

The application has been amended as follows: 
Claim 1, line 1, immediately after “hemostatic” insert -- cellulose --.
Claim 1, lines 1-4, replace “wherein the hemostatic fiber material has a degree of carboxylation of 10-25% and a degree of polymerization of 20-150; the hemostatic fiber material comprises fiber filaments having a linear density of 1.2-3 dtex; and the fiber filaments have a dry strength of 10-150 cN/tex” with -- prepared according to the method of claim 9 --.

Claim 9, line 2, immediately after “hemostatic” insert -- cellulose --.
Claim 9, line 2, delete “of claim 1”.
Claim 9, line 4, immediately after “carboxylating a” insert -- cellulose --.
Claim 9, line 9, immediately after “hemostatic” insert -- cellulose --.
Claim 9, line 11, immediately after “1,4-dioxane” insert -- wherein the hemostatic cellulose fiber material has a degree of carboxylation of 10-25% and a degree of polymerization of 20-150; the hemostatic cellulose fiber material comprises fiber filaments having a linear density of 1.2-3 dtex; and the fiber filaments have a dry strength of 10-150 cN/tex --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a method for preparing degradable and absorbable hemostatic cellulose fiber material comprising carboxylating a cellulose fiber material in a chloroacetic acid solution to obtain a carboxylated fiber; and oxidating the carboxylated fiber in an aqueous solution comprising water, TEMPO, sodium bromide, and an organic solvent followed by addition of sodium hypochlorite to obtain the hemostatic cellulose fiber material, wherein the organic solvent is selected from the group consisting of acetone, petroleum ether, dimethyl sulfoxide, dimethylformamide, and 1,4-dioxane.
The closest prior art, Xinghua et al. (CN 101890179 A), discloses a degradable and absorbable water-soluble hemostatic material and preparation method, wherein the preparation method includes oxidizing the cellulose by using an oxidation system, 
Applicant provided a Rule 1.132 Declaration disclosing experimental data demonstrating that, without using an organic solvent in the solution, the resulting fiber material would not have the claimed dry strength of 10-150 cN/tex if it had to satisfy other claimed requirements, such as the degree of polymerization of 10-150.
Therefore, the prior art does not teach or suggest adding an organic solvent to the oxidation system, and the instant invention surprisingly and unexpectedly results in the instantly claimed dry strength and other claimed properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616